Title: To Alexander Hamilton from Oliver Wolcott, Junior, 25 November 1791
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T.DC. Off Nov. 25. 1791
Sir,

Applications are frequently made respecting accounts which remain dependg in this Office, on which I have already delivered my opinion and made reports while I served in the Office of Auditer of the Treasury.
In some cases special appeals were made to my predecessor in Office, & in other cases when no appeals were made; the principles on which the accounts were stated, appear to be interesting to the public & to the claims of individuals.
As it was clearly intended by the Legislature in their Act for establishing the Treasury Department that all accounts, should be examined by the Comptroller of the Treasury, for reasons affecting the public, & for the purpose of securing to claimants an appeal from settlements made by the Auditer; I have supposed that considerations of duty to the public & to individuals, as well as motives of delicacy which respect myself, required that accounts of this description should be made subject to some special regulation.
I therefore have taken the liberty to make this representation & to request that you would cause such arragements to be made as shall in your judgement be suitable & expedient.
I have the honour to   be with the greatest   respect Your obed servt
O.W. To the Honle A H.
